Citation Nr: 1023159	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.  

The Veteran died from respiratory failure on February [redacted], 
2006.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In April 2006, the appellant filed a claim for accrued 
benefits (this issue is not currently on appeal).  In 
response, in the September 2006 rating decision, the RO 
addressed a service connection claim for post-traumatic 
stress disorder (PTSD) that was pending at the time of the 
Veteran's death.  The RO did not directly address the issue 
of accrued benefits in that decision, however.  And the RO 
did not address other issues that were pending at the time of 
the Veteran's death - a claim for service connection for 
hypertension, claims of service connection for peripheral 
neuropathy of the upper extremities, claims for increased 
rating for peripheral neuropathy of the lower extremities, 
and a claim to reopen a service connection claim for kidney 
cancer.  38 U.S.C.A. § 5121(a) (West 2002).   

First, the Veteran claimed service connection for 
hypertension in January 2001.  In July 2002, the RO denied 
the Veteran's claim.  Following a September 2003 Statement of 
the Case (SOC) that continued the denial, the Veteran, in 
October 2003, appealed the issue to the Board.  The issue was 
not certified to the Board.  

Second, the Veteran originally claimed service connection for 
peripheral neuropathy in January 2004.  In May 2005, the RO 
denied service connection for peripheral neuropathy of the 
upper extremities, but granted service connection for the 
lower extremities.  The Veteran did not file a notice of 
disagreement against that rating decision.  But he died 
several months later in February 2006 before the rating 
decision had become final.  38 C.F.R. § 20.302.  And 
subsequently, in April 2006, the appellant filed her claim 
for accrued benefits.  See 38 C.F.R. § 3.160.  

Third, the Veteran originally claimed service connection for 
kidney cancer in August 2003.  The RO denied the claim in an 
unappealed December 2003 rating decision.  See 38 C.F.R. 
§ 20.203.  In May 2005, the Veteran filed a claim to reopen 
his service connection claim for kidney cancer.  See 
38 C.F.R. § 3.156.  In October 2005, the RO denied the 
Veteran's claim to reopen.  The Veteran did not file a notice 
of disagreement against that rating decision.  But, again, 
his death occurred before the rating decision had become 
final.  38 C.F.R. § 20.302.  And then, within one year of 
death, the appellant filed her accrued benefits claim.  See 
38 C.F.R. § 3.160.   

These matters are referred for appropriate action.

FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam.

2.	Under VA regulations, the Veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam.    

3.	The Veteran died on February [redacted], 2006.       

4.	The Veteran's death certificate lists respiratory failure 
as the immediate cause of death.     

5.	Pulmonary metastases and renal cell carcinoma are listed 
on the Veteran's death certificate as other disorders that 
contributed to death.            

6.	At the time of his death, the Veteran was service 
connected for post-traumatic stress disorder (PTSD) at 30 
percent disabling, diabetes mellitus at 20 percent disabling, 
and peripheral neuropathy of the lower extremities, at 10 
percent disabling each.  

7.	The appellant maintains that the cancer which caused the 
Veteran's death was due to his exposure to Agent Orange in 
Vietnam.  

8.	The evidence of record preponderates against the 
appellant's claim that the Veteran's cause of death related 
to his service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the appellant with VCAA notification letters in 
May 2006 and May 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the appellant of the 
elements of her claim, and of the evidence necessary to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA advised the appellant of the 
respective duties of the VA and of the appellant in obtaining 
evidence needed to substantiate her claim.  VA requested from 
the appellant relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a VCAA notification letter to the appellant prior 
to the September 2006 rating decision that initially denied 
her claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
in general, or of effective dates for the award of VA 
benefits, prior to the rating decision on appeal.  See 
Mayfield and Dingess/Hartman, both supra.  Nevertheless, the 
Board finds that proceeding with a final decision is 
appropriate here.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
claim on appeal will be denied so no rating or effective date 
will be assigned here.  No prejudice is incurred therefore 
from late notice on these matters.  Moreover, the appellant 
was eventually notified of these elements in the May 2007 
letter.  And, following full notification, VA readjudicated 
the appellant's claim in the February 2008 Statement of the 
Case (SOC).  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  
Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the appellant the 
opportunity to appear before one or more hearings to voice 
her contentions.  And VA obtained medical records relevant to 
this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  



II.  The Claim to Service Connection for Cause of the 
Veteran's Death

The evidence of record shows that the Veteran was initially 
diagnosed with kidney cancer in 2003, and that he underwent a 
radical left nephrectomy in September 2003.  The evidence 
also indicates that the Veteran was subsequently diagnosed 
with lung cancer in January 2005.  

The Veteran died on February [redacted], 2006.  The death certificate 
notes respiratory failure due to pulmonary metastases due to 
renal cell carcinoma as the cause of the Veteran's death.  
The Veteran was not service connected for either of these 
disorders at the time of his death.  

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC).  She asserts that the Veteran's death was 
caused by his service.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2009).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2009).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2009).  

The appellant's argument in support of her claim is the 
following: the Veteran died of cancer that he developed due 
to exposure to Agent Orange pursuant to his service in the 
Republic of Vietnam.  

The Board notes that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and who has one of the listed diseases under 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  If a Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2009).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record is clear that the Veteran served 
in Vietnam during the qualifying period.  He is therefore 
presumed to have been exposed to herbicides while there.  The 
record is also clear that lung cancer, a listed disorder 
under 38 C.F.R. § 3.309(e), contributed to his death.  
However, the Board finds presumptive service connection 
unwarranted here.  First, it is obvious in the record that 
the Veteran did not incur his lung disease in Vietnam.  As is 
made clear by the death certificate of record, and by the 
voluminous private and VA medical evidence of record 
reflecting the Veteran's treatment for cancer, the Veteran's 
lung cancer was secondary to kidney cancer.  There has been 
no clinical finding in this case of a primary site 
respiratory cancer.  As noted by a February 26, 2006 VA 
medical report, the Veteran was diagnosed with "renal cell 
carcinoma with biopsy proven metastasis to the lung."  See 
Darby v. Brown, 10 Vet.App. 243, 246 (1997) (presumption of 
service connection for lung cancer was rebutted by medical 
evidence showing that the stomach was the primary site); see 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).  Second, the Veteran's primary 
cancer here - of the kidney - is not listed under 38 C.F.R. § 
3.309(e).  As such, the Board finds service connection 
unwarranted based on a presumption of service connection due 
to exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

Nevertheless, even if a regulatory presumption of service 
connection is inapplicable here, the claim of service 
connection must still be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Again, the evidence is clear that the Veteran had cancer at 
the time of his death.  But, the evidence is equally clear 
that he did not manifest this disorder while in service.  In 
fact, the Veteran's disorders manifested many years following 
service.  See 38 C.F.R. § 3.303; Pond, 12 Vet. App. at 346.  

The Veteran's service treatment records do not note a cancer 
disorder.  The earliest medical evidence of record of the 
Veteran's cancer is dated in 2003, approximately 35 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The Veteran never claimed service connection 
for a lung cancer disorder, and did not claim service 
connection for a kidney disorder until August 2003, also 
approximately 35 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  And with regard to the third 
element of Pond, the Board notes that no medical nexus 
evidence of record attributes the Veteran's cancer - either 
kidney or lung - to service.  See Pond, supra.  

In assessing the evidence of record vis a vis the third 
element of Pond, the Board notes a statement of record from a 
VA medical professional, which warrants discussion.  In a 
January 2003 letter of record, a VA physician reported that 
the Veteran underwent a radical left nephrectomy in September 
2003 for renal cell carcinoma, and speculated that that 
cancer "may possibly be related to the patient's history of 
Agent Orange exposure."  

The Board has reviewed this statement closely.  But the Board 
finds this evidence to be unpersuasive and of limited 
probative value.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  First, the 
physician did not indicate that he reviewed the claims file.  
Rather, he appears to have relied on the Veteran's history in 
formulating his own opinion on causation.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based on the 
recitations of a claimant) and Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  Second, the statement on 
its face amounts to little more than mere speculation - in 
stating that the Veteran's disorder may possibly relate to 
service, the physician did not address the issue of 
probability.  As such, this statement cannot be construed as 
medical nexus evidence in this particular matter.  See Pond, 
supra.     

Based on the record, the Board finds the preponderance of the 
evidence against the appellant's claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


